Citation Nr: 0104316	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran had active service from June 1966 to July 1969.  

The appeal arises from the February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, denying an increased rating in excess 
of 30 percent for PTSD.  The RO did grant the veteran a 
temporary total rating for the period from October 19, 1998, 
through December 31, 1998, based on a period of 
hospitalization for PTSD, pursuant to 38 C.F.R. § 4.29 
(2000).  The 30 percent rating was reinstated effective from 
January 1, 1999.  

The Board notes that in the course of appeal, in a September 
1999 letter, the VA Director, Compensation and Pension 
Service, found that the RO had committed clear and 
unmistakable error (CUE) in its assignment of an effective 
date for service connection for PTSD.  That earlier effective 
date dictated by the Director was granted by the RO in a 
September 1999 decision.  However, this effective date 
question has no relevance to the present appeal.  


REMAND

Evidentiary Review

A September 1992 letter from a manager at L. A. B., a machine 
products company, informed that the veteran was employed at 
that company from January 1979 to September 1980, and from 
July 1981 to the present.  The manager informed that the 
veteran performed assembly and machining work in a 
manufacturing facility, and that the work required manual 
dexterity as well as standing all day.  The manager added 
that the veteran had lost an average of 74 hours per year 
from work, which lost time was attributed to recurring back 
and hip pain.  The manager noted that this was approximately 
three times the amount of time lost by other employees.  The 
manager added that the company had no "light duty" work 
that could be substituted when the veteran was not physically 
able to perform work duties.  

Upon VA psychiatric evaluation in December 1997, the veteran 
complained of being "stressed out", nervous, and angry.  He 
was referred by his counselor at the Vet Center.  The veteran 
complained that his boss was too picky, and reported that he 
yelled at his boss a few times a month.  It was noted that 
the veteran worked on an assembly line at a factory.  He 
reported that he liked to watch war documentaries, and 
complained that his co-workers didn't share his interests.  
He also complained of flashbacks every day and hyper-
alertness, and reported avoiding cues about war.  He reported 
being saddened by the death of friends lost in the Vietnam 
war.  The examiner diagnosed PTSD and depression, and 
assigned a Global Assessment of Functioning (GAF) Scale score 
of 50.  The examiner prescribed Zoloft.  

In a VA psychiatric outpatient treatment later in December 
1997, the veteran reported that his mood was less jittery 
with decreased frustration and less easy arousal to anger 
since taking Zoloft.  He also reported sleeping better but 
still being disturbed.  He complained of survivor guilt and 
decreased energy.  He reported having flashbacks ten times 
per day and being hypervigilant, but not avoiding cues 
reminding him of Vietnam experiences.  He reported having 
nightmares and feeling that spirits were entering him at such 
times.  He added that this did not occur during the day.  
Upon examination, the veteran was pleasant, casually dressed, 
well-groomed, but with poor eye contact.  Speech was 
unusually slow, but the veteran was occasionally aroused to 
rapid speech when angry.  The examiner noted that the veteran 
did not have delusional thought content, and added that the 
veteran's comments regarding spirits during sleep sounded 
more like a belief than a delusion.  The veteran's mood was 
depressed.  His affect was restricted but appropriate.  
Judgment was good and insight was fair.  The examiner 
assessed depression/PTSD, improved with Zoloft.  

At a May 1998 VA social survey by a clinical social worker, 
the veteran complained of multiple problems.  He reported 
that he was scared to be alone, that he did not feel safe, 
that he was unable to handle stress or pressure, that the 
crying of his son reminded him of Vietnam, that he had night 
sweats, that he would at times tell his wife to avoid him, 
that he was 'trying to live a dead man's life,' that he was 
depressed, that he had anxiety, that he hated war and what 
happened to him, and that he was angry at the government.  It 
was noted that he engaged in combat in Vietnam and was 
wounded three times, including twice being overrun by the 
enemy.  It was also noted that the veteran worked as a 
laborer in a factory, that he had a ninth-grade education, 
and that he tried unsuccessfully to obtain a GED two or three 
times.  He was currently married and his wife did not work.  
It was noted that he was on his third marriage, with one son 
from that marriage who was about two years of age.  He 
reported that his first marriage ended because his wife was 
not happy with him, and his second marriage ended for 
multiple reasons.  The examiner noted that the veteran was an 
extremely poor informant, constantly commenting that his 
memory was very poor, with the veteran having difficulty 
processing questions and responding with a quizzical, blank 
expression.  

At a June 1998 VA psychiatric examination, the veteran 
reported that his first two marriages ended due to his PTSD 
symptoms.  The veteran's reported PTSD symptoms included 
being easily angered, having survival guilt, having 
diminished energy and concentration, and having nightmares 
and flashbacks several times per day.  He also reported being 
afraid of being alone at night, and consistently waking his 
wife.  He reported believing that spirits entered him at 
night.  The examiner noted that the veteran had some sort of 
delusional disorder.  The veteran was noted to be a full-time 
laborer at a machine shop.  Upon examination, the veteran 
could not maintain eye contact, and he had difficulty hearing 
due to a hearing disability.  He became angered when asked 
about his Vietnam experiences, and alleged poor memory.  
Affect was blunted and the veteran exhibited psychomotor 
retardation.  The examiner noted that the veteran might also 
be mentally retarded or brain damaged, based on the veteran's 
inability to perform psychological tests with any speed.  As 
a result, psychological tests were halted and only the 
Mississippi Combat Scale was administered, with the veteran 
receiving a score of 120, well above the cut-off for PTSD.  
The veteran was noted to be seeing a counselor at the Vet 
Center, and was being treated with Zoloft.  The examiner 
diagnosed severe, chronic PTSD with possible delayed onset; 
schizophreniform disorder; and rule out major depression with 
psychotic features.  The veteran's service experiences were 
noted to be current stressors.  A GAF Scale score of 57 was 
assigned.  

Upon VA psychiatric outpatient treatment in August 1998, it 
was noted that the veteran took Xanax sporadically for 
management of being 'on edge.'  The veteran reported being 
able to sleep at night but having occasional nightmares of 
Vietnam.  He also reported episodic flashbacks of Vietnam 
easily triggered by the smell of smoke and by the crying of 
his 18-month-old son.  He also described occasional 
hypervigilance, hyper-arousal, and hyperirritability 
associated with outbursts of anger.  

A VA psychiatric outpatient treatment in September 1998 
informs that the veteran then suffered from several 
interpersonal stressors including marital difficulties, 
financial difficulties, and occupational difficulties.  He 
reported having extreme difficulty keeping up with his job 
due to noises related to testing of machinery.  He was also 
noted to be verbally hostile toward his wife.  The veteran 
described episodes of anger outbursts, being prone to hyper-
arousal, and hypervigilance.  On examination, the veteran had 
a dysphoric affect but no perceptual disturbances.  The 
veteran was scheduled for admission to a VA program for PTSD 
management.  

An October 1998 VA outpatient treatment record informs that 
the veteran was given a straight cane for use due to his 
chronic left hip and back pain.  He was instructed on proper 
use of the cane for flat surfaces and stairs.  

Upon VA psychiatric assessment for hospital admission in 
October 1998, the veteran complained of multiple symptoms 
which he related to PTSD, including anger management and 
depression.  Upon examination, his behavior was within normal 
limits, his cooperation was good, and his speech was 
relevant, coherent, and goal-directed.  Recent and remote 
memory were grossly intact, reasoning was fair, judgment was 
fair, and insight was good.  There were no signs of a formal 
thought disorder.  He denied suicidal and homicidal ideation.  
He was moderately anxious.  Behavior was within normal 
limits, and diagnostic screening testing was within normal 
limits.  

A report of VA hospitalization from October 1998 to December 
1998 informs that the veteran was treated for PTSD with an 
admitting diagnosis based on his reports of nightmares of war 
experiences, distress at reminders of war experiences, 
avoidance of such reminders, detachment and withdrawal from 
other people, sleep disturbances, irritability, anger, 
anxiety, fear of being left alone, and survivor guilt.  
During the hospitalization the veteran participated actively 
and appropriately in individual and group therapy, and 
attended all scheduled educational classes and activities.  
The examiner diagnosed, in pertinent part, chronic, severe 
PTSD.  A GAF Scale score of 42 was assigned, with a highest 
score of 35 in the past year.  However, there is no 
indication in the hospitalization report as to the basis for 
the GAF Scale scores assigned.  There is no psychiatric 
evaluation accompanying the hospitalization report to support 
the GAF Scale scores.  The Board notes that discharge 
medications included none for psychiatric disorders.  The 
discharge medications were Flexeril, Aspirin, Benadryl, and 
Motrin for back and hip pain.  A nursing note upon admission 
informed that the veteran was alert, oriented, casually 
dressed, cooperative with the interview, and with a mildly 
depressed affect.  Nursing notes throughout the 
hospitalization confirm the veteran's participation in group 
activities.  The veteran then complained of PTSD symptoms 
including depression, social isolation, and anxiety with 
sleep disturbance.  He was noted to be living in his own home 
in Syracuse, New York, and to be unemployed.  The veteran was 
also noted upon admission to have chronic left hip and back 
pain.  The examining nurse assessed that the veteran was 
ineffective in coping with PTSD, based on his reported PTSD 
symptoms.  

The claims folder contains a hospital nursing note from the 
date of admission for the October 1998 to December 1998 VA 
hospitalization, recording the veteran's report that he was 
unemployed.  

In a November 1998 claim for an increased rating for PTSD, 
submitted while the veteran was hospitalized for PTSD at a VA 
facility (as detailed above), the veteran complained of 
current PTSD symptoms including difficulty concentrating, 
nightmares, and intrusive thoughts.  

The veteran was hospitalized at a VA facility in April 2000, 
with complaints of chronic severe symptoms of PTSD, including 
anxiety, depression on some days, intrusive memories almost 
every day including memories triggered by smells, feelings of 
bewilderment, inability to handle daily pressures, and 
nightmares three to four nights per week in which he felt 
afraid.  The veteran also complained of current marital 
problems.  Upon examination the veteran was alert and 
oriented.  Eye contact was poor.  Speech was halting.  
Vocabulary was very poor.  The veteran denied suicidal or 
homicidal ideations, and also denied hallucinations or 
delusions.  Medications on admission included Xanax.  The 
veteran was discharged to a Batavia VA PTSD program.  
Diagnoses included PTSD, degenerative joint disease of the 
lower back with sciatica down the left leg, and gunshot wound 
to the left thigh and both arms.  A GAF Scale score on 
admission was 38, with a highest score of 38 within the past 
year.  

The veteran has submitted several private medical statements 
dated in the year 2000, to the effect that his PTSD and 
depression, and/or treatment for these at the Vet Center, had 
caused him to be unemployable.

In an August 2000 letter, M. Bocketti, a therapist with the 
Vet Center, reported that he had administered tests to the 
veteran.  On the Mississippi Test for PTSD, the veteran 
scored a 150, with a cut-off score for PTSD of 107, which the 
therapist felt verified his impression that the veteran 
suffered from severe, chronic PTSD.  The veteran also scored 
a 44 on the Beck Depression Scale, which corresponded to 
severe depression, which the therapist noted was consistent 
with the veteran's PTSD.  However, the therapist recommended 
a 100 percent rating based on inability to work, including 
due to the veteran's physical injuries in Vietnam and the 
physical nature of his work. 

In an August 2000 claim for total disability benefits based 
on individual unemployability (TDIU) due to service-connected 
disabilities, the veteran reported that he had been employed 
as a machinist working forty hours per week from 1980 until 
August 2000.  He reported walking off the job on August 21, 
2000, due to mental and emotional upset.  He contended that 
he was unable to return to work.  He added that he would file 
for Social Security disability.  

In an unsigned September 2000 letter from W. S. Allyn, M.D., 
to the veteran's place of employment, the physician informed 
that the veteran had a history of severe PTSD, and that he 
(the physician) was taking the veteran out of work until 
further notice. 

In an October 2000 psychiatric evaluation by K. Barry, Ph.D., 
a history was noted of the veteran being shot in service in 
1966, and hospitalized for gunshot wounds and fragments.  The 
veteran reported currently having a bad back, and having 
fallen when he was shot.  He reported also having problems 
with both ears and with high cholesterol.  Current 
medications included Risperidone, Alprazolam, Fluoxetine 
(Prozac), Etodolac, Ranitidine, and Zocor.  The veteran 
reported having started taking psychiatric medications when 
he separated from service.  The veteran reportedly had drank 
heavily in the past, but had not had a drink for twenty 
years.  It was noted that the veteran had worked as a small 
machine tool operator for eighteen years, but that he had 
reportedly been taken out of work by Dr. Allyn and his VA 
counselors.  The veteran added that he had to stop that work 
due to post-traumatic stress.  The veteran reported a history 
of an incident at that employment in which there was a bomb 
scare at the workplace, the FBI told no one, the doors were 
barred, and no one was permitted to leave the building during 
the bomb scare.  He reported that the incident terrified him, 
and after that incident he could no longer return to work.  
The veteran reported that currently his sleep was very poor, 
with a long history of nightmares, flashbacks, and waking up 
approximately five times per night.  He reported decreased 
appetite and much difficulty getting motivated, with poor 
mood since his son was born.  The veteran was married with a 
four-year-old son.  The veteran also reported having a lot of 
anxiety and stress, and having confusion and difficulty 
concentrating.  He reported experiencing frequent flashbacks 
of when he was in service.  He also reported having sweats, 
trembling, and experiencing dizziness and nausea.  He 
reported that medications calmed him down but that he 
continued to have significant anxiety.  He denied 
hallucinations or delusions.  Upon examination the veteran 
used hearing aids in both ears.  His gait was rather slow, 
and his posture was slouched and rigid.  Motor behavior was 
lethargic, and the veteran maintained poor eye contact.  
Speech was mumbled and limited, though the veteran had 
adequate speech reception skills, and he was easily 
distracted.  Thought processes were coherent and goal-
directed without evidence of hallucinations or delusions.  
Affect was rather tense and somewhat anxious, with mood 
depressed and anxious.  Sensorium was clear.  The veteran was 
oriented to person, place, and time.  Attention and 
concentration were impaired, with the veteran struggling with 
simple calculations and having great difficulty focusing on 
tasks.  Recent and remote memory also appeared impaired due 
to emotional distress, with recall of only a four digit 
number forward and two digits backwards.  Cognitive 
functioning was estimated to be in the low average range.  
Insight appeared somewhat limited, and judgment was poor.  
The veteran reported that he performed basic self-care, 
including dressing, cleaning, and grooming, but that his wife 
performed any cooking, cleaning, laundry, and shopping.  The 
veteran reported becoming too frustrated to perform any of 
these tasks.  The veteran's wife also managed their funds.  
He reported driving, but only when absolutely necessary, and 
reported not taking public transportation because there were 
too many people.  The veteran also reported not having any 
friends and not socializing with anyone.  Family 
relationships were reportedly fair.  The examiner noted that 
the veteran currently had very poor social skills and did not 
socialize well with others.  The examiner further noted that 
the veteran currently could follow and understand simple 
directions and instructions, but that while he appeared to be 
a fairly intelligent person, he was experiencing significant 
emotional distress and post-traumatic symptoms that were 
exacerbated by the bomb scare at work.  The veteran reported 
that the bomb scare at work had 'put him over the edge.'  The 
examiner assessed that the veteran's prognosis was currently 
very poor, and that he was quite distraught and emotional and 
appeared to be fairly unstable.  The examiner added that the 
veteran might have difficulty managing funds due to poor 
concentration, so that that someone should be assigned to 
handle his funds.  

Remand Discussion

As an initial matter, the Board notes that the veteran's 
representative submitted additional pertinent material for 
review to the RO subsequent to the RO's issuance of a 
Statement of the Case in November 1999.  This material, which 
includes all of the above referenced documents dated in the 
calendar year 2000, was then sent by the RO to the Board for 
review, where it was received in January 2001.  There has 
been no waiver of RO review of this evidence.  A supplemental 
statement of the case must be furnished to the appellant and 
his representative when additional pertinent evidence is 
received unless this procedural right is waived.  38 C.F.R. 
§§  19.31, 19.37, 20.1304(c)  (2000).  Because this 
procedural right has not been waived, remand is necessary for 
RO review and preparation of a Supplemental Statement of the 
Case.

Inasmuch as the case has to be remanded for due process 
purposes, exclusive of other evidentiary considerations, the 
Board did review the material dated in calendar year 2000 to 
consider the necessity of additional evidentiary development, 
as distinguished from entering a decision on the merits of 
the appeal.  The objective is to avoid the necessity of 
multiple remands.  In this regard the Board notes that the 
veteran has not received a VA psychiatric examination for 
rating purposes following the two above-noted VA 
hospitalizations in late 1998 and April 2000.  

The Board notes that in the veteran's September 2000 claim 
for a total rating for compensation purposes based on 
individual unemployability, he reported that he would be 
applying for Social Security Disability benefits.  The 
veteran may therefore currently be in receipt of such 
benefits.  The Court has held that where a veteran is in 
receipt of Social Security disability benefits, the medical 
records underlying that award are relevant to issues such as 
those on appeal here.  Masors v. Derwinski, 2 Vet. App. 181 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As 
such, these medical records must be obtained for association 
with the claims folder.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his PTSD since 
October 2000, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  

2.  The RO should request from the 
veteran's former employer, identified in 
a letter in the claims folder dated 
September 17, 1992, a statement regarding 
the veteran's work at that company, and 
time of and the circumstances surrounding 
the termination of his employment.  The 
veteran should be requested to provide an 
authorization and release for that 
information, and also should be requested 
to clarify in his own words the 
circumstances surrounding his termination 
from that employment, whether he has been 
engaged in any employment since that 
time, and the nature of any such 
subsequent employment.  All responses 
received from the veteran and his former 
employer should be associated with the 
claims folder.  

3.  The RO should also obtain and 
associate with the claims folder any 
decision awarding or denying the veteran 
Social Security disability benefits or 
Supplemental Security Income benefits, 
and the medical records underlying any 
such decision. 

4.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current extent of his PTSD.  All 
clinical findings should be reported in 
detail.  The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The RO must 
give the examiner a copy of the current 
rating criteria for evaluating 
psychiatric disorders.  The examiner 
should comment as to the presence or 
absence of each symptom and finding 
required for disability ratings from zero 
to 100 percent, and where present, the 
frequency and severity thereof.  The 
examiner should also express an opinion 
as to whether the service-connected PTSD 
precludes the veteran from engaging in 
gainful employment.  

5. The RO should thereafter review the 
claims folder and ensure that the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

6.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


